Case 9:19-cr-80030-WPD Document 219 Entered on FLSD Docket 01/31/2020 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                 CASE NO.: 19-80030-CR-DIMITROULEAS/MATTHEWMAN

  UNITED STATES OF AMERICA,

                         Plaintiff,
  v.

  PHILLIP BRAUN,
  AARON SINGERMAN,
  ANTHONY VENTRELLA,
  JAMES BOCCUZZI,
  DAVID WINSAUER,
  BLACKSTONE LABS, LLC, and
  VENTECH LABS, LLC.

                    Defendants.
  ________________________________/

       DEFENDANTS BRAUN, SINGERMAN, VENTRELLA, BOCCUZZI, WINSAUER,
       BLACKSTONE LABS, LLC, AND VENTECH LABS, LLC’S JOINT MOTION TO
          DISMISS COUNT I AND INCORPORATED MEMORANDUM OF LAW

         1.      Moving Defendants Blackstone Labs, LLC, Phillip Braun, Aaron Singerman,

  David Winsauer, James Boccuzzi, Anthony Ventrella, and VenTech Labs, LLC, move this

  Honorable Court pursuant to Federal Rule of Crim. Pro. 12(b)(3)(B)(v)(failure to state an offense)

  to dismiss Count I of the Government’s Indictment, and as grounds states:

                                          I. INTRODUCTION

         2.      This motion concerns Count I of the Indictment that charges a conspiracy to defraud

  the United States Government under 18 U.S.C. 371.

         3.      There is a split in the Circuit Courts in resolving a vagueness and duplicity issue

  under the statute, specifically, whether Section 371 is stated conjunctively or disjunctively, i.e.,

  whether the statute lists two means of committing two offenses, or one offense with two necessary

  elements.



                                                   1
Case 9:19-cr-80030-WPD Document 219 Entered on FLSD Docket 01/31/2020 Page 2 of 8



             4.        The Supreme Court has yet to resolve the vagueness and duplicity issues arising

  from the Circuit Courts’ split in opinions in statutory construction, nor has the Supreme Court yet

  acted to add any clarity to a statute which has “no meaning which can be understood by ‘men of

  common intelligence.’” See generally, A. Goldstein, Conspiracy to Defraud the United States, 68

  Yale L.J. 405 (1959).

             5.        As a result, 18 U.S.C. 371, has transformed from curing gaps in Federal substantive

  law as it existed in the 19th century, into a tactical tool of prosecutors. See Id at 440-441. 1

                                               II. MEMORANDUM OF LAW

             6.        “Indictments under the broad language of the general conspiracy statute must be

  scrutinized carefully as to each of the charged defendants because of the possibility, inherent in a

  criminal conspiracy charge, that its wide net may ensnare the innocent as well as the culpable.”

  Dennis v. United States, 384 855, 860 (1966).

             7.        Title 18 U.S.C. § 371 states:

             If two or more persons conspire either to commit any offense against the United
             States, [the offense clause] or to defraud the United States [the “defraud clause”].,
             or any agency thereof in any manner or for any purpose, and one or more of such
             persons do any act to effect the object of the conspiracy, each shall be fined ... or
             imprisoned. . . or both.


  1   As Professor Goldstein noted:
         The problem today is not one of gaps in the criminal code but of overlapping offense categories which multiply
         the sanctions that can be imposed for a single course of antisocial conduct. The gaps have been filled and filled
         again, through enactment of specific criminal statutes. This open-end crime remains on the books nevertheless,
         and not only as the vestigial remnant of another day. Quite the contrary. Contours molded by almost a century
         of decisions are not so easily lost. The vigor of “conspiracy to defraud the United States”, at least as measured
         quantitatively, continues unabated.

        But where its primary function once was to reach conduct not covered elsewhere in the criminal code, it now
        serves its original purpose in very limited fashion. Its main significance today is in the field of tactics. Given the
        choice, a prosecutor will invariably choose to proceed under the statute which affords him the maximum
        flexibility in framing his charge and presenting his proof. The addition to the conspiracy count (already
        described as the prosecutor's "darling") of the loosely-defined concept of fraud makes conspiracy "to defraud
        the United States" peculiarly attractive to the prosecutor and particularly subversive of principles deeply rooted
        in our criminal law.
  Id. at 440-441.



                                                                 2
Case 9:19-cr-80030-WPD Document 219 Entered on FLSD Docket 01/31/2020 Page 3 of 8




         8.      In U.S. v. Harmas, the Eleventh Circuit held that clauses within 18 U.S.C. 371 are

  stated in the disjunctive, and therefore create two offenses:

         In order to charge a violation under § 371, the government must show that the
         defendant conspired to commit one or more substantive offenses against the United
         States, or that the defendant conspired to defraud the government in any manner or
         for any purpose. United States v. Sans, 731 F.2d 1521, 1533-35 (11th
         Cir.1984), cert. denied, 469 U.S. 1111, 105 S.Ct. 791, 83 L.Ed.2d 785 (1985). The
         statute is written in the disjunctive and should be interpreted as establishing two
         alternative means of committing a violation. United States v. Elkins, 885 F.2d 775,
         781 (11th Cir.1989), cert. denied, 494 U.S. 1005, 110 S.Ct. 1300, 108 L.Ed.2d 477
         (1990).

  U.S. v. Harmas, 974 F.2d 1262, 1266 (11th Cir. 1992); accord United States v. Vazquez,

  319 F.2d 381, 384 (3rd Cir. 1963); United States v. Pezzati, 160 F.Supp. 787, 789 (D.Colo.

  1958); United States v. Klein, 124 F.Supp. 476, 480 (S.D.N.Y. 1954), aff’d on other

  grounds, 247 F.2d 908 (2nd Cir. 1957); United States v. Williams, 705 F.2d 603, 623–24

  (2nd Cir.), cert. denied, 464 U.S. 1007, 104 S.Ct. 524, 78 L.Ed.2d 708 (1983) (rejecting

  appellants’ duplicity claim where indictment charged in a single count conspiracy to

  defraud United States and commit substantive offenses); United States v. Smith,891 F.2d

  703, 711–13 (9th Cir. 1989) (indictment charging conspiracy to defraud United States and

  commit substantive offenses in a single count was not unconstitutionally duplicitous; two

  clauses of § 371 establish alternative means of commission rather than two distinct

  conspiracy offenses).

         9.      These holdings are in direct conflict with the holding of the Sixth Circuit in U.S. v.

  Minarik, 875 F.2d 1186, (6th Cir. 1989), which held that the two clauses of Section 371 are stated

  in the conjunctive, and therefore create one offense, not two. Id.; (citing Braverman v. United

  States, 317 U.S. 49, 52–53, 63 S.Ct. 99, 101–02, 87 L.Ed. 23 (1942); May v. United States, 175

  F.2d 994, 1002 (D.C.Cir.), cert. denied sub nom. Garsson v. United States, 338 U.S. 830, 70 S.Ct.



                                                   3
Case 9:19-cr-80030-WPD Document 219 Entered on FLSD Docket 01/31/2020 Page 4 of 8



  58, 94 L.Ed. 505 (1949); United States v. Manton, 107 F.2d 834, 838 (2d Cir. 1939); cert. denied,

  309 U.S. 664, 60 S.Ct. 590, 84 L.Ed. 1012 (1940).

         10.     As the Minarik court explained:

         But when. . . the judicial branch sets a definition of “defraud” that itself is subject
         to continual expansion, it retains the countervailing responsibility to keep that
         definition from engulfing the statute itself and obliterating the carefully drawn
         relationship between its two clauses. Thus, the scope of the “defraud” clause may
         expand as new kinds of fraud and new governmental programs are invented, or it
         may contract when Congress deals specifically with a given problem, creating a
         specific offense out of conduct previously criminalized only where it took the shape
         of a conspiracy to defraud the United States. The court should require that any
         conspiracy prosecution charging that conduct be brought under the offense clause
         in order “to achieve the remedial purposes that Congress had identified,” . . . , if it
         is clear that Congress has specifically considered a given pattern of wrongful
         conduct and enacted a specific statute with a specific range of penalties to cover it.

         Professor Goldstein has pointed out in his seminal article on the “defraud” clause,
         A. Goldstein, Conspiracy to Defraud the United States, 68 Yale L.J. 405 (1959),
         that such a pattern of common law interpretation must be followed if the courts are
         to remain true to the theory they have developed for reconciling the “offense”
         clause and the “defraud” clause of § 371.

  Minarik 875 F.2d at 1193.

         11.     However, the cases distinguishing Minairk, including Harmas and Judge Gold’s

  decision in United States v. Stickle, do so on factual grounds.           See Harmas at 1266-67

  (“[I]n Mohney, the Sixth Circuit indicated that Minarik’s holding was limited to the

  particular facts of that case and did not automatically preclude a charge under the defraud clause

  where a relevant substantive statute existed.”) (citing United States v. Mohney, 949 F.2d 899, 902

  (6th Cir. 1992)); United States v. Stickel, 355 F.Supp. 2d 1317 (Fla. S.D. 2004) (“Neither [Minarik

  nor Haga] supports the Defendants argument because neither case directly involved an indictment

  that charged both prongs under Section 371.”).




                                                   4
Case 9:19-cr-80030-WPD Document 219 Entered on FLSD Docket 01/31/2020 Page 5 of 8



           12.      But this approach simply circumvents the underlying issue, as the vague and

  duplicitous language of Section 371 has been permitted, without guidance from the Supreme

  Court, to persist as a prosecutorial tool to charge loosely defined and duplicitous conspiracies. 2

           13.      Further, the Government has charged the Moving Defendants under both prongs of

  Section 371 in this case, and, as explained by the dicta of Harmas and Stickle, there is now an

  opportunity to resolve the vagueness and duplicity created by charging both prongs of Section 371

  concurrently.

           14.      For this reason, the Moving Defendants pray this Honorable Court dismiss Count I

  as duplicitous and vague, as espoused by Minarik and later distinguished by the dicta of Harma

  and Stickle.

                       II. REQUEST FOR ORAL ARGUMENT EVIDENTIARY HEARING

           15.      The Defendants request oral argument and an evidentiary hearing.

                        III. CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 88.9

           Undersigned counsel Richard G. Lubin’s office provided a copy of this Motion via

  electronic mail to the Government. Mr. Reader has advised that the government object to the

  requested relief.

           Dated this 31st day of January, 2020.




  2As argued in the Joint Motion for Bill of Particulars, the use of “other products that violated the FDCA” along with
  other vague allegations, leave the Defendants unable to formulate a defense to the charges.


                                                             5
Case 9:19-cr-80030-WPD Document 219 Entered on FLSD Docket 01/31/2020 Page 6 of 8



                                     Respectfully submitted,

                                     RICHARD G. LUBIN, P.A.
                                     707 North Flagler Drive
                                     West Palm Beach, FL 33401
                                     Telephone: 561-655-2040
                                     Facsimile: 561-655-2182
                                     Email: rich@lubinlaw.com
                                     Counsel for Aaron Singerman
                                     By: /s/ Richard G. Lubin
                                     RICHARD G. LUBIN
                                     Fla. Bar No. 182249

                                     /s/ Amy Morse
                                     AMY MORSE, ESQ.
                                     Morse & Morse, LLC
                                     Of Counsel to Richard G. Lubin, P.A.
                                     707 North Flagler Drive
                                     West Palm Beach, FL 33401
                                     T: (561) 651-4145;
                                     F: (561) 655-2182
                                     Email: amy@morselegal.com
                                     FL Bar No.: 0388475
                                     Counsel for Aaron Singerman

                                     s/Benedict P. Kuehne
                                     BENEDICT P. KUEHNE
                                     Florida Bar No. 233293
                                     KUEHNE DAVIS LAW, P.A.
                                     100 S.E. 2nd St., Suite 3550
                                     Miami, FL 33131-2154
                                     Tel: 305-789-5989
                                     Fax: 305-789-5987
                                     ben.kuehne@kuehnelaw.com
                                     efiling@kuehnelaw.com
                                     Counsel for Phillip Braun

                                     s/Michael T. Davis
                                     MICHAEL T. DAVIS
                                     Florida Bar No.: 63374
                                     KUEHNE DAVIS LAW, P.A.
                                     100 S.E. 2nd St., Suite 3550
                                     Miami, FL 33131-2154
                                     Tel: 305-789-5989
                                     Fax: 305-789-5987
                                     mdavis@kuehnelaw.com



                                        6
Case 9:19-cr-80030-WPD Document 219 Entered on FLSD Docket 01/31/2020 Page 7 of 8



                                     efiling@kuehnelaw.com
                                     Counsel for Blackstone Labs, LLC

                                     s/Susan Dmitrovsky
                                     SUSAN DMITROVSKY
                                     Florida Bar No. 73296
                                     KUEHNE DAVIS LAW, P.A.
                                     100 S.E. 2nd St., Suite 3550
                                     Miami, FL 33131-2154
                                     Tel: 305-789-5989
                                     Fax: 305-789-5987
                                     susand@kuehnelaw.com
                                     Counsel for Blackstone Labs, LLC

                                     /s/ Robert J. Buonauro
                                     ROBERT J. BUONUARO, B.C.S.
                                     435 Canal Street, Suite 208
                                     New Smyrna Beach, Fl 32168
                                     Tel: 407-841-1940
                                     Fax: 407-649-1936
                                     Florida Bar No. 150756
                                     robert@buonauro.com
                                     Counsel for David Winsauer

                                     /s/ Nancy Vorpe Quinlan
                                     NANCY VORPE QUINLAN
                                     515 North Flagler Drive, Suite 701
                                     West Palm Beach, Fl 33401
                                     T: (561) 721-0552
                                     F: (561) 329-9902
                                     Bar No.: 593532
                                     nquinlan@palmbeachdefense.com
                                     Counsel for Anthony Ventrella

                                     /s/ J. Stephen Salter
                                     J. STEPHEN SALTER
                                     8975 Pompano Way
                                     Gulf Shores, Al 36542
                                     T: (205) 585-1776
                                     umstakwit@aol.com
                                     Counsel for James Boccuzzi




                                        7
Case 9:19-cr-80030-WPD Document 219 Entered on FLSD Docket 01/31/2020 Page 8 of 8



                                                 /s/ Robert J. Shearin
                                                 ROBERT J. SHEARIN
                                                 1700 South Federal Highway, Suite 501
                                                 Boca Raton, Fl 33432
                                                 T: (561) 706-7572
                                                 F: (561) 429-2987
                                                 R1shearin1@yahoo.com
                                                 Bar No.: 47759
                                                 Counsel for Ventech Labs, LLC




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on January 31, 2020, I electronically filed the foregoing
  document with the Clerk of Court using CM/ECF and that the foregoing document is being served
  this day on all counsel of records or pro se parties, either via transmission of Notices of Electronic
  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who
  are not authorized to receive electronically Notices of Electronic Filing.

                                                 By: /s/ Richard G. Lubin
                                                 RICHARD G. LUBIN




                                                    8
